Name: COMMISSION REGULATION (EC) No 274/95 of 10 February 1995 amending Regulation (EEC) No 2848/89 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices;  Europe;  social affairs
 Date Published: nan

 11 . 2. 95 Official Journal of the European Communities No L 32/3 COMMISSION REGULATION (EC) No 274/95 of 10 February 1995 amending Regulation (EEC) No 2848/89 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2848/89 (2), as last amended by Regulation (EC) No 736/94 (3), fixes certain selling prices for beef taken over by the interven ­ tion agencies before 1 January 1994 ; Whereas the nomenclature of intervention cuts of beef has been changed by Commission Regulation (EEC) No 2456/93 of 1 September 1993, laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (4), as last amended by Regulation (EC) No 200/95 Is) ; whereas part of Annex I.B to Regulation (EEC) No 2848/89 should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 2848/89, the part of Annex I.B, headed 'Ireland', is replaced by the following : 'IRELAND Category C Intervention topside 1 900 Intervention silverside 1 570 Intervention thick flank 1 830 Intervention rump 1 890 Intervention shoulder 1 140 Intervention brisket 1 000 Intervention flank 900'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Brussels, 10 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 274, 23 . 9 . 1989, p. 9. 0 OJ No L 87, 31 . 3. 1994, p. 42. (4) OJ No L 225, 4. 9. 1993, p. 4. 0 OJ No L 24, 1 . 2. 1995, p. 120.